Citation Nr: 1410263	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal originally from a July 2009 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The RO determined that new and material evidence was timely received to keep the original claim open, eventually leading to this appeal.

The Board notes that it has reviewed the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  In his February 2013 VA Form 9, the Veteran requested a hearing at a local VA office before a Veterans Law Judge of the Board.  He is entitled to such hearing.  Because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing before the Board, if he so prefers) addressing the issue of service connection for bilateral hearing loss.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

